Carro, J.,
dissents in a memorandum as follows: At issue is whether the stop of the car in which defendant was a passenger constituted an “unreasonable * * * seizure” thus requiring suppression of the gun and contraband allegedly found upon him. *763(US Const, 4th Amdt; NY Const, art I, § 12). Because the People are charged with the threshold burden of “going forward to show the legality of the police conduct in the first instance (People v. Malinsky, 15 N.Y.2d 86, 91, n.2)” (People v Whitehurst, 25 NY2d 389, 391 [emphasis in original]), we need only examine the testimony of the sole witness at the Mapp hearing to determine the correctness of the trial court’s denial of the suppression motion. (People v Berrios, 28 NY2d 361, 369.)
Police Sergeant Di Martini testified that he and Detective Peragine were on plainclothes patrol in an unmarked car the evening of December 15, 1981. Shortly before 9:30 p.m. they received a radio run of robbery “in progress at a gas station * * * the people committing the robbery were two male Hispanics, and it gave a description, somewhat description, of a vehicle — I don’t remember what it was — that they were using a car * * * It was somewhere on Bronx River Avenue and Bruckner Boulevard, in that vicinity”.
“At that point we started * * * proceeding southbound on Bronx River Avenue and a vehicle passed us. It was speeding, and it was very rainy that night. It was like a winter night, and the vehicle went flying by us * * * We were doing about thirty, thirty-five. I guess the vehicle had to be doing fifty, fifty-five because we had to go up to at least fifty or better to catch him. We caught up with the vehicle at Bronx River Avenue and Bruckner Boulevard and pulled the vehicle over under the underpass.” When asked by the court — “How long did you follow that car before you stopped it and pulled it over?” — the sergeant answered, “two very long blocks. The blocks are about three city blocks.” The court: “A good quarter mile?” The witness: “Yes, sir.”
The officer also testified, on cross-examination, that as the car initially passed him, “I saw what I believed to be two Hispanics.”
“the court: On a dark and rainy night?
“the witness: Yes, sir.
“the court: You saw what you thought were two Hispanics going at least twenty miles an hour more than you were?
“the witness: Yes, sir.”
Upon this testimony (and after further questioning not germane here), the court found “a reasonable basis for stopping the car. It was apparently going too fast on a rainy night and there is some suspicion that the two men in the car might require some inquiry as to whether they might be some perpetrators of a robbery that had recently taken place.” The court did, however, *764indicate its disbelief in the sergeant’s assertion that he identified the men as Hispanics as they sped by: seeing “two people” or “two men” was sufficient.
All of this — the sergeant’s testimony for the prosecution and the trial court’s factual findings — is simply incredible, as a matter of law. (Cf. People v Smith, 77 AD2d 544, 545 [citing People v Quinones, 61 AD2d 765, and People v Garafolo, 44 AD2d 86].) Let me count the ways: (1) It is impossible for two men to be both committing a robbery “in progress” and also be speeding towards the scene of that crime. (2) Even had the sergeant been capable of perceiving the two men as Hispanic, of what significance is that in The South Bronx? (3) Is it logical that the officers would only be traveling 30 or 35 mph in response to a robbery but a few blocks away, and only accelerate to stop a speeding car? (Incidentally, the place they stopped the car — Bronx River Avenue and Bruckner Boulevard — is the same location given for the robbery.) (4) Would a sergeant and a detective, responding to a robbery in progress, bother with a speeding car that was not possibly involved in that robbery?
Since there is no good reason for the officers’ asserted actions (save the insulting notion that they were looking for an excuse not to respond to the robbery), I must conclude that the stop of the car containing defendant did not occur as described. In other words, the sergeant’s testimony is “impossible of belief because it is manifestly untrue, physically impossible, contrary to experience [and] self-contradictory, [and] is to be disregarded as being without evidentiary value, even though it is not contradicted by other testimony or evidence introduced in the case.” (22 NY Jur, Evidence, § 649 [quoted in People v Garafolo, supra, at p 88].)
The People’s failure to come forward with credible evidence of the legality of the stop requires that the judgment appealed from be reversed and the motion to suppress, granted.